 

Exhibit 10.30

 

AMENDMENT NUMBER SIX TO SECOND

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NUMBER SIX TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of September 5, 2019, is entered into by and between JMP
HOLDING LLC, formerly known as JMP Group LLC, a Delaware limited liability
company (“Borrower”), the lenders from time to time party to the below-defined
Credit Agreement (together with their respective successors and assigns, each a
“Lender” and collectively, the “Lenders”) and CITY NATIONAL BANK, a national
banking association (“CNB”), as the administrative agent for the Lenders, (in
such capacity, together with its successors and assigns in such capacity, the
“Agent”) , and in light of the following:

 

W I T N E S S E T H

 

WHEREAS, Borrower, Agent and the Lenders are party to that certain Second
Amended and Restated Credit Agreement, dated as of April 30, 2014 (as amended
and in effect immediately prior to the effectiveness of this Amendment, the
“Existing Credit Agreement”; the Existing Credit Agreement, as amended by this
Amendment, is referred to herein as the “Credit Agreement”);

 

WHEREAS, Borrower has requested that Agent and the Lenders make certain
amendments to the Existing Credit Agreement; and

 

WHEREAS, upon the terms and conditions set forth herein, Agent and the Lenders
are willing to accommodate Borrower’s requests.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.     DEFINITIONS. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.

 

2.     AMENDMENTS TO EXISTING CREDIT AGREEMENT. On the terms and subject to the
conditions of this Amendment:

 

(a)      The definition of “Debt” in Section 1.1 of the Credit Agreement is
hereby amended to add the following sentence to the end thereof:

 

“Notwithstanding the foregoing, for purposes of calculating the Senior Leverage
Ratio, the Liquidity to Debt Service Ratio and the ratio of Net Asset Value to
Total Funded Debt as of any date, the term “Debt” shall not include the
outstanding principal amount of any debt securities issued by Ultimate Parent or
any of its Subsidiaries to the extent that, no later than seven Business Days
after such date (i) the obligations of the issuer of such debt securities (and
any guarantor thereof) under the indenture governing such debt securities shall
have been discharged in accordance with the terms of such indenture, (ii) the
issuer of such debt securities shall have delivered (or the indenture trustee
under the applicable indenture shall have delivered on such issuer’s behalf) to
the holders of such debt securities an irrevocable notice of redemption with
respect to all of such debt securities for redemption on a date within 35 days
of such notice of redemption and such debt securities are actually redeemed
within such 35 day period or (iii) funds have been delivered to the trustee of
the related indenture or deposited into an escrow account for the purposes of
redeeming or discharging such debt securities.”

 

1

--------------------------------------------------------------------------------

 

 

(b)     The definition of “Fixed Charges” in Section 1.1 of the Credit Agreement
is hereby amended to add the following sentence to the end thereof:

 

“Notwithstanding the foregoing, the term “Fixed Charges” shall not include
Interest Expense accruing on any debt securities from and after the date that
(i) the obligations of the issuer of such debt securities (and any guarantor
thereof) under the indenture governing such debt securities shall have been
discharged in accordance with the terms of such indenture, (ii) the issuer of
such debt securities shall have delivered (or the indenture trustee under the
applicable indenture shall have delivered on such issuer’s behalf) to the
holders of such debt securities an irrevocable notice of redemption with respect
to all of such debt securities for redemption on a date within 35 days of such
notice of redemption and such debt securities are actually redeemed within such
35 day period or (iii) funds have been delivered to the trustee of the related
indenture or deposited into an escrow account for the purposes of redeeming or
discharging such debt securities.”

 

(c)     The definition of “Refinancing Debt” in Section 1.1 of the Credit
Agreement is hereby amended and restated to read as follows:

 

““Refinancing Debt” means refinancings, renewals, or extensions of Debt to the
extent that: (a) the terms and conditions of such refinancings, renewals, or
extensions do not materially impair the prospects of repayment of the
Obligations by Borrower or materially impair Borrower’s creditworthiness, (b)
such refinancings, renewals, or extensions do not result in an increase in the
principal amount of the Debt so refinanced, renewed, or extended (except by an
amount (such amount with respect to any refinancing, renewal or extension, the
“Additional Amount”) equal to the sum of (x) the amount of any accrued interest,
premiums, underwriting discounts and any other transaction fees or expenses
payable in connection with such refinancing, renewal or extension, plus, (y)
with respect a refinancing of the JMP Notes only, such additional amount as may
be necessary to round the face amount of such Debt upward to the nearest
increment of $5,000,000, plus (z) with respect to a refinancing of the 2013
Notes only, so long as Ultimate Parent is the issuer of Debt with respect to
such refinancing of the 2013 Notes, an additional amount not to exceed
$6,000,000), (c) such refinancings, renewals, or extensions do not result in an
increase in the interest rate with respect to the Debt so refinanced, renewed,
or extended above the then-prevailing market rate with respect to similar Debt
issued under similar circumstances by similarly situated companies, (d) such
refinancings, renewals, or extensions do not result in a shortening of the
average weighted maturity of the Debt so refinanced, renewed, or extended, nor
are they on terms or conditions that, taken as a whole, are materially more
burdensome or restrictive to Borrower, (e) if the Debt that is refinanced,
renewed, or extended was subordinated in right of payment to the Obligations,
then the terms and conditions of the refinancing, renewal, or extension must
include subordination terms and conditions that are at least as favorable to
Agent as those that were applicable to the refinanced, renewed, or extended
Debt, and (f) the Debt that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than (x) those
Persons which were obligated with respect to the Debt that was refinanced,
renewed, or extended and (y) Ultimate Parent. If any refinancing, renewal or
extension of Debt satisfies all of the requirements for Refinancing Debt other
than the requirement that the amount of such refinancing, renewal or extension
does not result in an increase in the principal amount of the Debt so
refinanced, renewed, or extended by more than the Additional Amount, then (1)
the amount of Debt incurred in connection with such refinancing, renewal or
extension of Debt equal to the sum of (x) the principal amount of the Debt so
refinanced, renewed, or extended plus (y) the Additional Amount shall constitute
Refinancing Debt and (2) the amount of Debt incurred in connection with such
refinancing, renewal or extension of Debt in excess of the sum of (x) the
principal amount of the Debt so refinanced, renewed, or extended plus (y) the
Additional Amount shall not constitute Refinancing Debt.”

 

3.     REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants
to Agent and the Lenders as follows:

 

a.     Borrower has the requisite power and authority to execute and deliver
this Amendment and the authority to perform its obligations hereunder and under
the Loan Documents to which it is a party. The execution, delivery, and
performance of this Amendment and the performance by Borrower of each Loan
Document to which it is a party (i) have been duly approved by all necessary
action and no other proceedings are necessary to consummate such transactions;
and (ii) are not in contravention of (A) any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court or
governmental authority binding on it, (B) the terms of its organizational
documents, or (C) any provision of any contract or undertaking to which it is a
party or by which any of its properties may be bound or affected;

 

b.     This Amendment has been duly executed and delivered by Borrower. This
Amendment will, upon its effectiveness in accordance with the terms hereof, and
each Loan Document to which Borrower is a party is the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, and is in full force and effect except as such validity and
enforceability is limited by the laws of insolvency and bankruptcy, laws
affecting creditors’ rights and principles of equity applicable hereto;

 

c.     No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower;

 

d.     Borrower does not have any actual or potential claim or cause of action
against Agent or any Lender for any actions or events occurring on or before the
date hereof, and Borrower hereby waives and releases any right to assert same;

 

2

--------------------------------------------------------------------------------

 

 

e.     No Default or Event of Default has occurred and is continuing on the date
hereof or as of the date of the effectiveness of this Amendment after giving
effect to this Amendment; and

 

f.     The representations and warranties in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (except to the
extent qualified by materiality, then such representations and warranties are
true and correct in all respects) on and as of the date hereof, as though made
on such date (except to the extent that such representations and warranties
relate solely to an earlier date) after giving effect to this Amendment and the
Disclosure Statement Update (as defined in that certain Amendment Number Five to
Second Amended and Restated Credit Agreement, dated as of July 1, 2019, among
Borrower, Agent and the Lenders party thereto).

 

4.     CONDITIONS PRECEDENT TO THIS AMENDMENT. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof

 

a.     Agent shall have received this Amendment, duly executed by Borrower, and
the same shall be in full force and effect;

 

b.     Agent shall have received a reaffirmation and consent (the “Reaffirmation
and Consent”) substantially in the form attached hereto as Exhibit A, duly
executed and delivered by each Person that is listed on the signature pages
thereof;

 

c.     The representations and warranties in the Credit Agreement and the other
Loan Documents shall be true and correct in all respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date) after giving
effect to this Amendment and the Disclosure Statement Update;

 

d.     No Default or Event of Default shall have occurred and be continuing as
of the date of the effectiveness of this Amendment after giving effect to this
Amendment and the Disclosure Statement Update;

 

e.     No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower; and

 

f.     All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.

 

3

--------------------------------------------------------------------------------

 

 

5.     Agreements.   This Amendment has been entered into without force or
duress, of the free will of Borrower, and the decision of Borrower to enter into
this Amendment is a fully informed decision and Borrower is aware of all legal
and other ramifications of each decision. It has read and understands this
Amendment, has consulted with and been represented by independent legal counsel
of its own choosing in negotiations for and the preparation of this Amendment,
has read this Amendment in full and final form, and has been advised by its
counsel of its rights and obligations hereunder and thereunder.

 

6.     Payment of Costs and Fees. Borrower shall reimburse Agent on demand for
all of its actual out-of-pocket costs, expenses, fees and charges in connection
with the preparation, negotiation, execution and delivery of this Amendment and
any documents and instruments relating hereto (which costs may include the
reasonable fees and expenses of any attorneys retained by Agent).

 

7.    CONSTRUCTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.

 

8.     ENTIRE AMENDMENT. This Amendment, and terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

 

9.     COUNTERPARTS; ELECTRONIC EXECUTION. This Amendment may be executed in any
number of counterparts, all of which when taken together shall constitute one
and the same instrument and any of the parties hereto may execute this Amendment
by signing any such counterpart. Delivery of an executed counterpart of this
Amendment by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

 

10.    Effect on Loan Documents.

 

a.     The Existing Credit Agreement, as amended hereby, and each of the other
Loan Documents shall be and remain in full force and effect in accordance with
their respective terms and hereby are ratified and confirmed in all respects.
Except for the amendments to the Credit Agreement expressly set forth herein,
the Credit Agreement and other Loan Documents shall remain unchanged and in full
force and effect. The execution, delivery and performance of this Amendment
shall not operate, except as expressly set forth herein, as a modification or
waiver of any right, power, or remedy of Agent or any Lender under the Credit
Agreement or any other Loan Document. The amendments set forth herein are
limited to the specifics hereof, and, except as expressly set forth herein,
shall neither excuse any future non-compliance with the Credit Agreement, nor
operate as a waiver of any Unmatured Event of Default or Event of Default.

 

4

--------------------------------------------------------------------------------

 

 

b.     Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

c.     To the extent any terms or provisions of this Amendment conflict with
those of the Credit Agreement or other Loan Documents, the terms and provisions
of this Amendment shall control. To the extent that any terms and conditions in
any of the Loan Documents shall contradict or be in conflict with any terms or
conditions of the Credit Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

 

d.     This Amendment is a Loan Document.

 

e.     Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.

 

11.   Reaffirmation of Obligations. Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the other Loan Documents to which it is a party effective as of the date
hereof and as amended hereby. Borrower hereby further ratifies and reaffirms the
validity and enforceability of all of the liens and security interests in the
Collateral heretofore granted, pursuant to and in connection with any Loan
Document to Agent as collateral security for the obligations under the Loan
Documents in accordance with their respective terms, and acknowledges that all
of such liens and security interests, and all Collateral heretofore pledged as
security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof, in each case except as otherwise
expressly provided in the Loan Documents.

 

12.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

BORROWER: 

JMP HOLDING LLC, formerly known as 

 

 

JMP Group LLC,

    a Delaware limited liability company              

 

By:

/s/ Raymond Jackson

 

 

Name:

Raymond Jackson 

 

 

Title:

Chief Financial Officer 

 

 

 

[Signature Page To Amendment Number six To

second amended and restated Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

AGENT AND LENDER: 

CITY NATIONAL BANK, 

 

  a national banking association,     as Agent and as a Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ Garen Papazyan

 

 

Name: 

Garen Papazyan

 

 

Title: 

Senior Vice President 

 

 

 

[Signature Page To Amendment Number six To

second amended and restated Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

REAFFIRMATION AND CONSENT

 

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in (a) that certain Second Amended and Restated
Credit Agreement entered into between JMP HOLDING LLC, formerly known as JMP
Group LLC, a Delaware limited liability company (“Borrower”), the lenders from
time to time party to the below-defined Credit Agreement (together with their
respective successors and assigns, each a “Lender” and collectively, the
“Lenders”), and CITY NATIONAL BANK, a national banking association (“CNB”), as
the administrative agent for the Lenders, (in such capacity, together with its
successors and assigns in such capacity, the “Agent”), dated as of April 30,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), (b) that certain Amendment Number One to Second
Amended and Restated Credit Agreement, dated as of April 25, 2016 (the “First
Amendment”) by and among Borrower, Agent and the Lenders, (c) that certain
Amendment Number Two to Second Amended and Restated Credit Agreement, dated as
of August 24, 2016 (the “Second Amendment”) by and among Borrower, Agent and the
Lenders, (d) that certain Amendment Number Three to Second Amended and Restated
Credit Agreement, dated as of May 12, 2017 (“Third Amendment”) by and among
Borrower, Agent and the Lenders, (e) that certain Amendment Number Four to
Second Amended and Restated Credit Agreement, dated as of August 6, 2018 (the
“Fourth Amendment”) by and among Borrower, Agent and Lenders, (f) that certain
Amendment Number Five to Second Amended and Restated Credit Agreement, dated as
of July 1, 2019, and (g) that certain Amendment Number Six to Second Amended and
Restated Credit Agreement, dated as of September 5, 2019 (the “Amendment”) by
and among Borrower, Agent and Lenders. The undersigned hereby (a) represents and
warrants to Agent and the Lenders that the execution, delivery, and performance
of this Reaffirmation and Consent are within its powers, have been duly
authorized by all necessary action, and are not in contravention of any law,
rule, or regulation, or any order, judgment, decree, writ, injunction, or award
of any arbitrator, court, or governmental authority, or of the terms of its
charter or bylaws, or of any contract or undertaking to which it is a party or
by which any of its properties may be bound or affected; (b) consents to the
transactions contemplated by the Amendment and by each amendment to any Loan
Document executed on or before the date hereof; (c) acknowledges and reaffirms
its obligations owing to Agent and the Lenders under any Loan Documents to which
it is a party; and (d) agrees that each of the Loan Documents to which it is a
party is and shall remain in full force and effect. Although each of the
undersigned has been informed of the matters set forth herein and has
acknowledged and agreed to same, each understands that Agent and the Lenders
have no obligation to inform it of such matters in the future or to seek its
acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty. Delivery of an executed counterpart of this Reaffirmation
and Consent by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Reaffirmation and Consent.
Any party delivering an executed counterpart of this Reaffirmation and Consent
by telefacsimile or electronic mail also shall deliver an original executed
counterpart of this Reaffirmation and Consent but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Reaffirmation and Consent. This Reaffirmation and Consent
shall be governed by the laws of the State of California.

 

[Signature page to follow.]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

 

HARVEST CAPITAL STRATEGIES LLC, 

 

  a Delaware limited liability company  

 

 

 

 

 

 

 

 

 

By:

/s/ Raymond Jackson

 

 

 

Name: Raymond Jackson 

 

 

 

Title: Chief Financial Officer 

 

                  JMP ASSET MANAGEMENT INC.,     a Delaware limited liability
company                     By: /s/ Raymond Jackson       Name: Raymond Jackson
      Title: Chief Financial Officer                     JMP INVESTMENT HOLDINGS
LLC,     a Delaware limited liability company                     By:
/s/ Raymond Jackson        Name: Raymond Jackson       Title: Chief Financial
Officer                     JMP ASSET MANAGEMENT LLC,     a Delaware limited
liability company                     By:  /s/ Raymond Jackson       Name:
Raymond Jackson       Title: Chief Financial Officer                     JMP
CAPITAL LLC,     a Delaware limited liability company                     By:
/s/ Raymond Jackson       Name: Raymond Jackson       Title: Chief Financial
Officer  

 

 

--------------------------------------------------------------------------------

 

 

  JMP CAPITAL I MANAGING MEMBER LLC,     a Delaware limited liability company  
                  By:  /s/ Raymond Jackson       Name: Raymond Jackson      
Title: Chief Financial Officer                     HARVEST CAPITAL STRATEGIES
HOLDINGS LLC,   a Delaware limited liability company                     By: 
/s/ Raymond Jackson       Name: Raymond Jackson       Title: Chief Financial
Officer                     JMP REALTY I LLC,     a Delaware limited liability
company                     By:  /s/ Raymond Jackson       Name: Raymond Jackson
      Title: Chief Financial Officer                     JMP REALTY II LLC,    
a Delaware limited liability company                     By:  /s/ Raymond
Jackson       Name: Raymond Jackson       Title: Chief Financial Officer        
            JMP GROUP INC.,     a Delaware corporation                     By: 
/s/ Raymond Jackson       Name: Raymond Jackson       Title: Chief Financial
Officer  

 